Citation Nr: 0733459	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This issue was previously before the Board in 
December 2006 when it was remanded for additional 
development.

The veteran and his spouse testified at a Board hearing in 
June 2006.  A transcript of that hearing is of record.


FINDING OF FACT

The veteran's residuals of prostate cancer are manifested by 
a predominant voiding dysfunction causing awakening to void 3 
to 4 times per night; the disability is not manifested by any 
renal dysfunction, by daytime voiding interval less than 1 
hour, by awakening to void 5 or more times per night, by 
leaking requiring the wearing of an appliance or absorbent 
material, by urinary retention requiring intermittent or 
continuous catheterization, nor by reoccurrence or metastasis 
of cancer.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation (but no higher) for 
residuals of prostate cancer have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2001.  The Board 
notes that the notice provided regarding the claim concerning 
prostate cancer was given in association with the veteran's 
original claim of service connection for the disease.  Since 
the issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection, another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).

Moreover, in the May 2001 letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2001 letter was sent to the 
appellant prior to the December 2001 rating decision on this 
issue.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The May 2001VCAA letter notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO first furnished the appellant with a letter in March 
2006, followed with multiple repetitions of the letter, which 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in June 
2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations for this claim 
in May 2001, September 2003, and January 2007.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The present appeal involves the veteran's claim that his 
service-connected chronic residuals of prostate cancer 
warrant a higher initial disability rating than the 10 
percent currently assigned.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected residuals of prostate cancer 
have been rated by the RO under the provisions of Diagnostic 
Code 7528.  Under this regulatory provision, a rating of 100 
percent is warranted where there are malignant neoplasms of 
the genitourinary system.  The code further notes that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115a.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  A 10 
percent rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

The record reflects that the veteran's prostate cancer was 
successfully treated with brachytherapy in 1997 through part 
of 1998.  The record reflects that there has been no 
recurrence since 1998, and this has been verified as recently 
as in the veteran's January 2007 VA examination report.  
There has been no demonstration of renal dysfunction and 
there has been no demonstration of recurrence of the 
veteran's prostate cancer.  Thus, an increased evaluation 
would not be warranted under 4.115a relating to renal 
dysfunction or under the provisions of Diagnostic Code 7528 
relating to malignant neoplasms of the genitourinary system.

The Board notes that the veteran has developed the symptom of 
erectile dysfunction which appears to be associated with 
residuals of prostate cancer.  However, the veteran has been 
separately awarded special monthly compensation for loss of 
use of a creative organ; thus, this aspect of the 
symptomatology associated with the residuals of prostate 
cancer will not be considered in the rating involved in this 
decision.  The Board also notes, in passing, that a 
compensable rating is warranted under Diagnostic Code 7522 
only when there is deformity of the penis with loss of 
erectile power.  There has been no demonstration in this case 
that the veteran's penis is deformed.

After a review of the evidence of record, it is the Board's 
view that a 20 percent initial rating, but no higher, is 
warranted for the veteran's residuals of prostate cancer 
featuring urinary symptoms.

A May 2001 VA examination report shows that the veteran 
complained of frequent urination "5-6 times a day with 
intervals of 2-3 hours and 2-3 times at night with intervals 
of 2-3 hours as well."  The veteran denied pain during 
urination or problems starting urination.  Urinary flow was 
reported to be normal and the veteran denied incontinence.  
The Board observes that this May 2001 report does not reflect 
urinary frequency which definitively meets the criteria for a 
higher rating, but the Board finds that this report supports 
the veteran's claim to the extent that the veteran may be 
shown to awaken more than twice each night by a need to 
urinate.

A November 2002 letter from a private radiation oncologist 
discusses the veteran's prostate cancer treatment and refers 
to "increasing urinary symptoms including frequency and 
urgency."

A September 2003 VA examination report, in pertinent part, 
describes the veteran's complaints at that time.  The veteran 
reported urinating 8 times daily at intervals of 3 hours and, 
additionally, urinating 3 times per night at intervals of 4 
hours.  The veteran described having problems starting 
urination and discussed hesitant urine flow with decreased 
force.  The veteran was also noted to experience urine 
incontinence which did not require a pad or any absorbent 
material; the veteran did not require any appliance at that 
time.  The Board notes that, significantly, this September 
2003 VA examination report again shows the veteran waking 
more than twice each night due to urinary frequency.

During the veteran's June 2006 hearing before the Board, the 
veteran, his wife, and the representative discussed that the 
veteran "has a real serious problem with frequent urination 
.... sometimes hourly."  The testimony also suggested that 
"He doesn't wear the, the appliance, although he probably 
should."  Finally, the hearing presentation included a 
mention that the veteran's "PSA's continue to rise again," 
although the significance of the rise was conceded to be 
uncertain.

The veteran was afforded another VA examination to obtain a 
current medical evaluation of the prostate cancer residuals 
in light of the veteran's reported symptoms and concerns.  
The associated January 2007 VA examination report shows, 
significantly, that the veteran described "he had initially 
been having problems with urinary urgency but states that the 
urgency is not so pronounced as during the initial time 
period following his treatment."  Specifically, the veteran 
reported that currently "his daytime urinary frequency is 
five to six times and nighttime urinary frequency is one to 
three times."  The veteran denied dysuria, hesitancy, 
dribbling, incontinence, or the need for any pads.  The 
veteran reported a strong urinary stream.  The examiner 
accepted all of the veteran's pertinent reported symptoms and 
included the reported urinary frequency in the statement of 
final diagnosis.  Additionally, the examiner reviewed the 
medical history contained in the claims folder and addressed  
the veteran's PSA levels.  Specifically, the January 2007 VA 
examination report includes the statement that "The 
veteran's PSA levels have been stable since 2002 to the 
present ranging in the 3.0 to 3.6 range."  The January 2007 
VA examination report offers no suggestion that these 
"stable" PSA levels reflected a manifestation of a 
significant or symptomatic residual of the prostate cancer.  
The Board notes that the veteran's June 2006 hearing 
testimony regarding concern over his PSA level indicated that 
his PSA level was no higher than 3.7; thus, the Board views 
the January 2007 VA examination report as acknowledging the 
veteran's concern regarding his PSA level and adequately 
addressing this issue with the medical opinion that the 
veteran's PSA test results were "stable."

Resolving doubt in favor of the veteran, the Board's review 
of the evidence leads to the conclusion that a 20 percent 
rating, but no higher, is reasonably warranted for the 
veteran's urinary symptom residuals of prostate cancer.  The 
Board believes that the medical evidence, which reflects that 
the veteran's own descriptions of his urinary frequency are 
credible and have been accepted by medical professionals, 
supports a finding that the veteran's symptoms generally 
cause him to awaken more than twice each night with a need to 
urinate.  The Board also finds that the urinary symptoms are 
shown to be generally of such severity that they most nearly 
approximate the severity contemplated by a 20 percent rating 
under 38 C.F.R. § 4.115a.

The evidence shows that a rating in excess of 20 percent is 
not warranted, however.  There is no suggestion that the 
veteran suffers from any active recurrence of prostate cancer 
nor is there any indication of predominant symptoms of renal 
dysfunction; thus a higher rating under the provisions of 
Diagnostic Code 7528 is not warranted.  The veteran's 
residuals of the prostate cancer have clearly manifested in a 
degree of urinary difficulty, but the veteran has 
consistently denied having used absorbent materials or 
wearing any appliance in dealing with leakage.  The Board 
acknowledges the statement during the veteran's hearing 
testimony to the effect that the veteran "probably should" 
use an appliance to manage difficulty with leaking; however, 
the Board cannot take this statement alone as sufficient to 
warrant a higher rating in this case in light of the evidence 
of record.  No medical evidence, including the most recent 
January 2007 VA examination report subsequent to the 
veteran's hearing testimony, shows that the veteran has been 
advised by a doctor to use an appliance or has sought to use 
an appliance.  There is simply no basis in the record upon 
which the Board can find that the veteran's potential 
hypothetical need for such an appliance currently meets the 
criteria for any rating in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.115a.

A 20 percent disability rating for the veteran's urinary 
symptoms contemplates a daytime voiding interval between 1 
and 2 hours, or awakening to void 3 to 4 times per night.  38 
C.F.R. § 4.115a.  The next highest rating of 40 percent for 
urinary frequency contemplates daytime voiding interval of 
less than 1 hour, or awakening to void 5 or more times per 
night.  Id.  The Board notes that all of the evidence of 
record concerning the veteran's voiding frequency throughout 
the period on appeal has come from the veteran's own account, 
and medical doctors have accepted the veteran's reports in 
each pertinent medical report of record.  The Board has 
accepted the veteran's credible accounts of his urinary 
frequency and notes that the veteran is certainly competent 
to testify as to his experience with this type of symptom.  
See Charles v. Principi, 16 Vet.App. 370, 374- 75 (2002); see 
also Layno v. Brown, 6 Vet.App. 465, 470 (1994).  In 
accepting the veteran's account of his urinary frequency, the 
Board has granted a rating of 20 percent in this case; the 
veteran's own accounts of urinary frequency have not alleged 
the level of frequency contemplated for a rating in excess of 
20 percent.

The Board notes that the veteran has not made any contention, 
nor does the medical evidence otherwise suggest, that he 
experiences obstructed voiding of such severity as to require 
intermittent or continuous catheterization.  Thus, no rating 
in excess of 20 percent may be warranted on this basis.

The Board again acknowledges the portion of the veteran's 
June 2006 hearing presentation before the Board in which it 
was noted that the PSA levels measured for the veteran had 
been rising recently.  The Board can find no basis for 
assigning any higher rating on the basis of PSA levels in 
this case, particularly as the January 2007 VA examination 
report reflects contemplation of the veteran's PSA levels and 
described them as "stable."  The January 2007 VA 
examination report offers no suggestion that these "stable" 
PSA levels reflect a manifestation of any significant or 
symptomatic residual of prostate cancer.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the appeal period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's residuals of 
prostate cancer have not necessitated frequent periods of 
hospitalization and there is no objective evidence that they 
have resulted in marked interference with his employment 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating for 
the disability on appeal pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In summary, resolving doubt in favor of the veteran, the 
Board believes that a 20 percent initial rating, but no 
higher, is reasonably warranted for the veteran's residuals 
of prostate cancer in this case.  The preponderance of the 
evidence is against assigning any rating in excess of 20 
percent and, thus, the benefit-of-the-doubt rule does not 
apply to that extent.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990); 38 U.S.C.A. § 5107(b).




ORDER

An initial disability rating of 20 percent (but no higher) 
for residuals of prostate cancer is warranted from December 
12, 1999 (the effective date of the grant of service 
connection).  To this extent, the appeal is granted, subject 
to applicable laws and regulations governing payment of VA 
monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


